BRYAN SCHRODER
United States Attorney

JACQUELYN A. TRAINI
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: Jackie.Traini@usdoj.gov

Attorneys for Defendant Bureau of Indian Affairs

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF ALASKA

 STATE OF ALASKA, DEPARTMENT OF              )
 TRANSPORTATION & PUBLIC                     )
 FACILITIES,                                 )
                                             )
                    Plaintiff,               )
                                             )
                                             )
        vs.                                  )
                                             ) Case No. 3:20-CV-00306-JWS
 2.396 ACRES MORE OR LESS NEAR               )
 BETHEL, ALASKA; 3,344 SQ. FT. MORE          )
 OR LESS NEAR BETHEL, ALASKA; the            )
 BUREAU OF INDIAN AFFAIRS; EARL              )
 POLK III; WARREN POLK; VINCENTO             )
 POLK; JASON POLK; and SOPHIE EVAN,          )
                                             )
                    Defendant.               )
                                             )


                         NOTICE OF APPEARANCE

     Jacquelyn A. Traini, Assistant U.S. Attorney, hereby enters her

appearance as co-counsel of record for the Defendant Bureau of Indian


        Case 3:20-cv-00306-JWS Document 8 Filed 01/28/21 Page 1 of 2
Afffairs, in the above-entitled matter and requests that copies of all pleadings

filed be directed to her.



        RESPECTFULLY SUBMITTED this 28th day of January, 2021, in

Anchorage, Alaska.

                                              BRYAN SCHRODER
                                              United States Attorney


                                              /s/ Jacquelyn A. Traini
                                              Assistant U.S. Attorney
                                              Attorney for Defendant Bureau of
                                              Indian Affairs




CERTIFICATE OF SERVICE

I hereby certify that on January 28, 2021,
a true and correct copy of the foregoing
was served electronically on the following:

Max D. Garner
Senior Assistant Attorney General
Alaska Bar #9011096
Attorney for Plaintiff

/s/ Jacquelyn A. Traini
Office of the U.S. Attorney




State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 2 of 2
           Case 3:20-cv-00306-JWS Document 8 Filed 01/28/21 Page 2 of 2
